Exhibit 10-b


EXECUTION VERSION


VIKING ASSET PURCHASER NO. 7 IC
44 Esplanade St Helier, Jersey JE4 9WG
To:
Meritor HVS AB
Ishockeygatan 3,
711 34
Lindesberg
Sweden

Cc:
Meritor, Inc.
2135 W. Maple Rd.
Troy, MI 48084
United States

19 March 2020
Receivables Purchase Agreement dated 22 March 2017 between Meritor HVS AB and
Viking Asset Purchaser No.7 IC
1.
Definitions and interpretation

1.1
We refer to the Receivables Purchase Agreement dated 22 March 2017 between
Meritor HVS AB as seller (the "Seller") and Viking Asset Purchaser No.7 IC, an
incorporated cell of Viking Global Finance ICC, as purchaser (the "Purchaser"),
as amended from time to time prior to the date of this letter (the "Original
Receivables Purchase Agreement").

1.2
Terms defined in the Original Receivables Purchase Agreement shall have the same
meanings when used in this letter unless the context requires otherwise. The
principles of construction set out in the Original Receivables Purchase
Agreement shall have effect as if set out in this letter.

1.3
This letter supersedes and replaces the Fee Letter dated 22 March 2017 in its
entirety. This letter is a Transaction Document.

2.
Conditions precedent

The effectiveness of this letter is subject to the Purchaser having received, on
or before the date of this letter, a solvency certificate from the Seller,
substantially in the form of Schedule 4 (Form of Solvency Certificate) to the
Original Receivables Purchase Agreement, in form and substance satisfactory to
the Purchaser, unless waived by the Purchaser on such terms as the Purchaser
considers fit. The Purchaser shall notify the Seller promptly upon being so
satisfied.


 
 
 




--------------------------------------------------------------------------------




3.
Extension and amendment

We hereby agree that, with effect on and from the date of this letter, the
Original Receivables Purchase Agreement shall be amended as follows:
(a)
the definition of "EURIBOR" shall be deleted in its entirety and replaced with
the following:

"EURIBOR" means:
(a)
the euro interbank offered rate for the relevant period which is displayed on
page EURIBOR01 on the Reuters Screen or any successor thereto;

(b)
if no such rate appears, the arithmetic mean (rounded upward to four decimal
places) of the rates quoted by the Reference Banks to leading banks in the
European interbank market, as determined by the Accounts Administrator, at or
about 11.00 a.m. Copenhagen time on the Business Day immediately prior to the
applicable Calculation Date for the offering of euro deposits for the relevant
period; or

(c)
if there are not sufficient quotations pursuant to (b), the interest rate which
according to the Accounts Administrator best reflects the interest rate for
deposits in euro offered in the European interbank market for the relevant
period,

provided that if, in any case, that rate is less than zero, EURIBOR shall be
deemed to be zero. In the event that the EURIBOR01 page is replaced or service
ceases to be available, the Purchaser may specify another page or service
displaying the appropriate rate.
(b)
the definition of "STIBOR" shall be deleted in its entirety and replaced with
the following:

"STIBOR" means:
(a)
the Stockholm interbank offered rate for the relevant period which is displayed
on NASDAQ OMX Stockholm's website or any successor thereto;

(b)
if no such rate appears, the arithmetic mean (rounded upward to four decimal
places) of the rates quoted by the Reference Banks to leading banks in the
Stockholm interbank market, as determined by the Accounts Administrator, at or
about 11.00 Stockholm time on the Business Day immediately prior to the
applicable Calculation Date for the offering of SEK deposits for the relevant
period; or

(c)
if there are not sufficient quotations pursuant to (b), the interest rate which
according to the Accounts Administrator best reflects the interest rate for
deposits in SEK offered in the Stockholm interbank market for the relevant
period.



 
 
 




--------------------------------------------------------------------------------




provided that if, in any case, that rate is less than zero, STIBOR shall be
deemed to be zero. In the event that the NASDAQ OMX Stockholm website is
replaced for purposes of displaying the relevant rate or such service ceases to
be available, the Purchaser may specify another page or service displaying the
appropriate rate.
(c)
the definition of "Fee Letter" shall be deleted in its entirety and replaced
with the following:

"Fee Letter" means the fee letter entered into between the Purchaser and the
Seller on or about the date hereof, as amended, varied, supplemented, replaced
or novated from time to time.
(d)
paragraph (a) of the definition of "Termination Event" shall be deleted in its
entirety and replaced with the following:

(a)
four (4) years having elapsed from the date of the Fee Letter;

4.
Representations and warranties

By acknowledging and agreeing to the terms of this letter, the Seller makes the
representations and warranties to the Purchaser in the terms set out in Part 1
(Representations and Warranties relating to the Seller) of Schedule 3
(Representations, Warranties and Undertakings) to the Original Receivables
Purchase Agreement in relation to itself by reference to the facts and
circumstances subsisting on the date of this letter, and references to "this
Agreement" in such representations and warranties should be construed as
references to this letter, to the Original Receivables Purchase Agreement and to
the Original Receivables Purchase Agreement, as amended by this letter.
5.
Margin

5.1
We hereby agree that the Margin included in the calculation of the Receivables
Purchase Price shall be determined as follows:



where:
"FI Fee" means:
(a)
1.80%, when the long term unsecured, unsubordinated and unguaranteed debt
obligations of AB Volvo are rated at least BBB- by S&P and Baa3 by Moody's; and

(b)
3.00%, when the long term unsecured, unsubordinated and unguaranteed debt
obligations of AB Volvo are not rated at least BBB- by S&P and Baa3 by Moody's;
and



 
 
 




--------------------------------------------------------------------------------




"PR Fee" means the percentage determined by PrimeRevenue, Inc. from time to time
according to the respective Supplier Agreements entered into between Meritor HVS
AB and PrimeRevenue, Inc. At the date of this letter, the PR Fee is 0.25%.
5.2
The FI Fee shall be valid for four (4) years from the date of this letter.

6.
Upfront Fee

We further agree that an upfront fee shall be payable on the date of this letter
pursuant to clause 5.7 (Upfront Fee) of the Original Receivables Purchase
Agreement in the amount set out in the letter between the Purchaser and the
Seller dated on or about the date of this letter.
7.
Continuity and Further Assurance

7.1
The provisions of the Original Receivables Purchase Agreement and the other
Transaction Documents shall, save as amended by this letter, continue in full
force and effect.

7.2
The Seller shall, at the request of the Purchaser and at the Seller's own
expense, do all such acts and things necessary or desirable to give effect to
the amendments effected or to be effected pursuant to this letter.

8.
Miscellaneous

8.1
The provisions of clause 8 (Notices), clause 11 (Rights Cumulative, Waivers),
clause 13 (Partial Invalidity), clause 15 (No Liability and No Petition),
clause 16 (Limited Recourse) and clause 17.2 of the Original Receivables
Purchase Agreement shall be incorporated into this letter as if set out in full
in this letter and as if references in those clauses to "this Agreement" are
references to this letter.

8.2
This letter may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
letter.

9.
Governing law

This letter, and any non-contractual obligations arising out of or in connection
with it, are governed by Swedish law.
[signature page follows]


 
 
 




--------------------------------------------------------------------------------






Yours faithfully
SIGNED for and on behalf of    )
VIKING ASSET PURCHASER     )

NO. 7 IC by                )
)    /s/ Stephen Langan            
Signature of authorised signatory




Stephen Langan
Name of authorised signatory




















Acknowledged and agreed


SIGNED for and on behalf of    )
MERITOR HVS AB by        )
)
)    /s/ Mike Lei                
Signature of authorised signatory




Mike Lei
Name of authorised signatory


 
 
 


